UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6149



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PAUL NAGY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-98-951-5-BO-2)


Submitted:   May 31, 2001                     Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Nagy, Appellant Pro Se. Michael David Bredenberg, Jerri Ulrica
Dunston, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Nagy appeals the district court’s order denying his Fed.

R. Civ. P. 60(b) motion.   We have reviewed the record and the dis-

trict court’s order and find no reversible error.    Accordingly, we

affirm on the reasoning of the district court.      United States v.

Nagy, No. CA-98-951-5-BO-2 (E.D.N.C. filed Dec. 13, 2000; entered

Dec. 14, 2000).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 2